Exhibit 10.2
FIRST AMENDMENT TO THE LIFEPOINT HOSPITALS, INC.
AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN
RECITALS:
     WHEREAS, LifePoint Hospitals, Inc. (the “Corporation”) established the
LifePoint Hospitals, Inc. Amended and Restated 1998 Long-Term Incentive Plan
(the “Plan”) through which the Corporation may award incentives based on the
common stock of the Corporation (the “Common Stock”) to employees, consultants
and independent contractors of the Corporation and its affiliates;
     WHEREAS, the Corporation desires to amend the Plan to (i) increase the
number of shares of Common Stock that may be subject to awards granted under the
Plan and (ii) increase the limit on the number of shares of Common Stock that
may be granted under the Plan pursuant to certain types of awards; and
     WHEREAS, the stockholders of the Corporation approved this Amendment to the
Plan in the annual meeting of the Corporation on May 13, 2008;
     NOW, THEREFORE, the Plan is hereby amended as follows, effective May 13,
2008:
1. The provisions of Section 3.1 are hereby deleted in their entirety and the
following provisions are inserted in their place:
     3.1 Number of Shares. Subject to the following provisions of this Section
3, the aggregate number of shares of Common Stock that may be issued pursuant to
all Awards under the Plan is 15,725,000 shares of Common Stock; provided,
however, that no more than 2,825,000 of such shares of Common Stock may be
issued pursuant to Performance Awards, Restricted Stock Units and Restricted
Stock Awards in the aggregate. The shares of Common Stock to be delivered under
the Plan will be made available from authorized but unissued shares of Common
Stock or issued shares that have been reacquired by the Corporation. To the
extent that an Award is forfeited, the             shares of Common Stock
covered thereby will no longer be charged against the foregoing maximum share
limitations and may again be made subject to Awards under the Plan pursuant to
such limitations.
     Except as otherwise set forth herein, all other terms and provisions of the
Plan shall remain in full force and effect.
     IN WITNESS WHEREOF, the Corporation has caused this First Amendment to the
LifePoint Hospitals, Inc. Amended and Restated 1998 Long-Term Incentive Plan to
be duly executed and delivered as of the 13th day of May, 2008.

            LIFEPOINT HOSPITALS, INC.
      By:   /s/ John Bumpus       Executive Vice President and       Chief
Administrative Officer    

